DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 9/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10741517 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 19-44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of wherein the first bump electrode has: a first short side; a second short side closer to the long side of the semiconductor substrate than the first short side in plan view; a first long side extending between the first short side and the second short side; and a second long side opposite to the first long side, wherein the second bump electrode has: a third short side; a fourth short side closer to the long side of the semiconductor substrate than the third short side in plan view; a third long side extending between the third short side and the fourth short side; and a fourth long side opposite to the third long side, wherein, in plan view and in an extending direction of the short side of the semiconductor substrate, each of the first wiring and the first dummy pattern is closer to the long side of the semiconductor substrate than each of the first short side of the first bump electrode and the third short side of the second bump electrode, and wherein, in plan view and in the extending direction of the short side of the semiconductor substrate, each of the first wiring and the first dummy pattern is further from the long side of the semiconductor substrate than each of the second short side of the first bump electrode and the fourth short side of the second bump electrode, as set forth in independent claim 19, when taken in concert with all the other limitations of the claim.  All other allowed claims depend from this independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829